Cite as 2018 Ark. 2
                SUPREME COURT OF ARKANSAS
                                       No.   CV-17-505


                                                Opinion Delivered January   4, 2018
 WILLIE JAMES NOBLE
                              APPELLANT
                                                PRO SE APPEAL FROM THE LEE
 V.                                             COUNTY CIRCUIT COURT
                                                [NO. 39CV-17-60]
 STATE OF ARKANSAS
                                APPELLEE HONORABLE RICHARD L.
                                         PROCTOR, JUDGE

                                                APPEAL DISMISSED.


                          KAREN R. BAKER, Associate Justice

       Appellant Willie James Noble brings this appeal from the order of the Lee County

Circuit Court denying his pro se petition for writ of habeas corpus filed pursuant to Arkansas

Code Annotated section 16-112-101 to -123 (Repl. 2016). Noble, who is incarcerated by

virtue of a 2015 judgment of conviction for first-degree murder and committing multiple

terroristic acts, argued that the writ should issue because the judgment entered in the trial

court in his case was illegal. He based the claim on the ground that the trial court ordered

a firearm enhancement to be served consecutively to the sentence imposed for first-degree

murder. The appeal is dismissed because Noble is no longer incarcerated within the

jurisdiction of the Lee County Circuit Court.

       In its brief, the State correctly notes that Noble is now housed at a unit of the

Arkansas Department of Correction (ADC) located in Pulaski County. In a reply brief

tendered to this court on September 7, 2017, Noble gives his return address as the
Wrightsville Unit in Pulaski County, and the ADC’s website also indicates that he is

currently housed at that location.

       Any petition for writ of habeas corpus to effect the release of a prisoner is properly

addressed to the circuit court in which the prisoner is held in custody, unless the petition is

filed pursuant to Act 1780. See Ark. Code Ann. §§ 16-112-201 to -207 (Repl. 2016).

Noble did not proceed under Act 1780. Arkansas Code Annotated section 16-112-105

(Repl. 2016) requires that the writ be directed to the person in whose custody the petitioner

is detained. Although a circuit court may have subject-matter jurisdiction to issue the writ,

a court does not have personal jurisdiction to issue and make returnable before itself a writ

of habeas corpus to release a petitioner held in another county. Williams v. Kelley, 2017
Ark. 198; see also Mackey v. Lockhart, 307 Ark. 321, 819 S.W.2d 702 (1991); State Dep’t of

Pub. Welfare v. Lipe, 257 Ark. 1015, 1017, 521 S.W.2d 526, 528 (1975) (“[T]he controlling

question is the identity of the person in whose custody the prisoner is detained.”).

       Appeal dismissed.

       HART, J., dissents.




                                              2
        JOSEPHINE LINKER HART, Justice, dissenting.                          Dismissing this case on

jurisdictional    grounds         is   error.      The      majority        suggests       that    there

is a want of personal jurisdiction in this case, a contention that is not supported by the record.

When Mr. Noble filed his petition in Lee County, he was incarcerated in Lee County. The

Lee County Circuit Court heard his case on the merits and denied his petition. When Mr.

Noble filed his notice of appeal, he was likewise incarcerated in Lee County. Accordingly,

at all time relevant to this appeal, the Lee County Circuit Court had personal jurisdiction over

Mr. Noble.

        Apparently, after Mr. Noble filed his notice of appeal, the Arkansas Department of

Correction transferred Mr. Noble to the Wrightsville facility, which is located in Pulaski

County. However, when Mr. Noble perfected his appeal, jurisdiction was established in this

court. The Arkansas Supreme Court, of course, has statewide jurisdiction. Moreover, article 7,

section 4, of the Arkansas Constitution gives this court full power to issue writs of habeas

corpus, as does the Arkansas habeas statute, Arkansas Code Annotated § 16-112-102(a)(1)

( Repl. 2016). Accordingly, should this court decide that Mr. Noble’s petition has merit, we

have full authority to transfer the case to the circuit court in the county where he is currently

incarcerated or even direct the Arkansas Department of Correction to release him.

        It is frightening to think that if a citizen of this state is wrongly imprisoned, the

Arkansas Department of Correction could avoid facing judicial intervention via the writ of

habeas corpus simply by moving the petitioner to another county. This court should not

condone,     much     less   become     an      active   participant   in    such      a   shell   game.

       I respectfully dissent. 

       Willie James Noble, pro se appellant.

       Leslie Rutledge, Att'y Gen., by: Valerie Glover Fortner, Ass't Att'y Gen., for appellee.